--------------------------------------------------------------------------------

EXECUTIVE EMPLOYMENT AGREEMENT

THIS EXECUTIVE EMPLOYMENT AGREEMENT (this "Agreement''), dated as of December
29, 2014 (the “Effective Date") is made and entered into by and between the
KonaRed Corporation, a Nevada corporation (the "Company"), and John Dawe (the
"Executive").

WITNESSETH:

                   WHEREAS, the Executive is currently employed as the Company's
Chief Financial Officer and Secretary and Treasurer and is expected to make
major contributions to the short and long term profitability, growth and
financial strength of the Company;

                   WHEREAS, the Company has determined that appropriate
arrangements should be taken to encourage the continued attention and dedication
of the Executive to his assigned duties without distraction; and

                   WHEREAS, in consideration of the Executive's employment with
the Company, the Company desires to provide the Executive with certain
compensation and benefits as set forth in this Agreement in order to ameliorate
the financial and career impact on the Executive in the event the Executive' s
employment with the Company is terminated for a reason related to, or unrelated
to, a Change in Control (as defined below) of the Company.

                   NOW, THEREFORE, in consideration of the foregoing and the
mutual covenants and agreements hereinafter set forth and intending to be
legally bound hereby, the Company and the Executive agree as follows:

                   l.        Certain Defined Terms. In addition to terms defined
elsewhere herein, the following terms have the following meanings when used in
this Agreement with initial capital letters:

                                 (a)        "Annual Base Salary" means the
Executive's annual base salary rate, exclusive of bonuses, commissions and other
incentive pay, as in effect immediately preceding Executive's Termination Date.
As of the Effective Date, Executive's Annual Base Salary is $125,000 to be paid
in equal monthly instalments in cash. The Executive will also be granted a bonus
of 100% of base salary per annum (the "Standard Bonus") which is to be paid,
subject to the Company having an average daily cash balance in excess of
$250,000 during the three business days (the "Measurement Period") leading up to
the relevant quarterly bonus payment date, in quarterly cash payments; or if the
Company's average cash balance is less than $250,000 during the Measurement
Period prior to the relevant quarterly bonus payment date, in quarterly payments
in the form of S-8 Registered common shares of the Company. The amount of each
quarterly shares payment to be calculated based on the average closing market
price of the 20 trading days prior to the final date of each quarter.

                                (b)        "Board" means the Board of Directors
of the Company.

                                 (c)        "Compensation Committee" means the
Compensation Committee of the Board of Directors, comprised of the Board's
Independent Directors.

                                 (d)        "Cause" means:

                                        (i)        an intentional tort
(excluding any tort relating to a motor vehicle) which causes substantial loss,
damage or injury to the property or reputation of the Company or its
subsidiaries;

                                        (ii)        any serious crime or
intentional, material act of fraud or dishonesty against the Company;

                                        (iii)        the commission of a felony
that results in other than immaterial harm to the Company's business or to the
reputation of the Company or Executive;

                                        (iv)        habitual neglect of
Executive's reasonable duties (for a reason other than illness or incapacity)
which is not cured within ten (10) days after written notice thereof by the
Board to the Executive;

1

--------------------------------------------------------------------------------

                                         (v)        the disregard of written,
material policies of the Company or its subsidiaries which causes other than
immaterial loss, damage or injury to the property or reputation of the Company
or its subsidiaries which is not cured within ten (10) days after written notice
thereof by the Board to the Executive; or

                                        (vi)        any material breach of the
Executive's ongoing obligation not to disclose confidential information and not
to assign intellectual property developed during employment which, if capable of
being cured, is not cured within ten (10) days after written notice thereof by
the Board to the Executive.

                                 (e)        "Change in Control" means:

                                        (i)        any person or entity becoming
the beneficial owner, directly or indirectly, of securities of the Company
representing thirty five (35%) percent of the total voting power of all its then
outstanding voting securities;

                                        (ii)        a merger or consolidation of
the Company in which its voting securities immediately prior to the merger or
consolidation do not represent, or are not converted into securities that
represent, a majority of the voting power of all voting securities of the
surviving entity immediately after the merger or consolidation;

                                        (iii)        a sale of substantially all
of the assets of the Company or a liquidation or dissolution of the Company; or

                                        (iv)        individuals who, as of the
date of the signing of this Agreement, constitute the Board of Directors (the
''Incumbent Board") cease for any reason to constitute at least a majority of
such Board; provided that any individual who becomes a director of the Company
subsequent to the date of the signing of this Agreement, whose election, or
nomination for election by the Company stockholders, was approved by the vote of
at least a majority of the directors then in office shall be deemed a member of
the Incumbent Board.

                                 (f)        "COBRA" means the Consolidated
Omnibus Budget Reconciliation Act of 1986, as amended.

                                 (g)        "Disability" means (i) the Executive
has been incapacitated by bodily injury, illness or disease so as to be
prevented thereby from engaging in the performance of the Executive' s duties
(provided, however, that the Company acknowledges its obligations to provide
reasonable accommodation to the extent required by applicable law); (ii) such
total incapacity shall have continued for a period of six (6) consecutive
months; and (iii) such incapacity will, in the opinion of a qualified physician,
be permanent and continuous during the remainder of the Executive's life.

                                 (h)        "Good Reason Termination" means:

                                        (i)        a material diminution in the
Executive' s base compensation (comprised of Annual Base Salary plus Standard
Bonus) or Target Bonus (if Target Bonuses are then implemented) below the amount
as of the date of this Agreement or as increased during the course of his
employment with the Company, excluding one or more reductions (totaling no more
than 20% in the aggregate) generally applicable to all senior executives
provided, however, that such exclusion shall not apply if the material
diminution in the Executive's base compensation occurs within: (A) 60 days prior
to the consummation of a Change in Control where such Change in Control was
under consideration at the time of Executive's Termination Date; or (B) twelve
(12) months after the date upon which such a Change in Control occurs;

                                        (ii)        a material diminution in the
Executive's authority, duties or responsibilities;

                                        (iii)        a requirement that the
Executive report to a corporate officer or employee of the Company instead of
reporting directly to the Board (or if the corporate structure of the Company
changes to a structure wherein the Company has a parent corporation, a
requirement that the Executive report to any individual or entity other than the
board of the ultimate parent corporation of the Company);

                                        (iv)        a material diminution in the
budget over which the Executive retains authority;

2

--------------------------------------------------------------------------------

                                        {v)        a material change in the
geographic location at which the Executive must perform services; or

                                        (vi)        any action or inaction that
constitutes a material breach by the Company of this Agreement; provided,
however, that for the Executive to be able to terminate his employment with the
Company on account of Good Reason he must provide notice of the occurrence of
the event constituting Good Reason and his desire to terminate his employment
with the Company on account of such within ninety (90) days following the
initial existence of the condition constituting Good Reason, and the Company
must have a period of thirty (30) days following receipt of such notice to cure
the condition. If the Company does not cure the event constituting Good Reason
within such thirty (30) day period, the Executive's Termination Date shall be
the day immediately following the end of such thirty (30) day period, unless the
Company provides for an earlier Termination Date.

                                 (i)        "Target Bonus" means any Target
Bonus based on any Target Bonus system which may be established subsequent to
the start date of this Agreement.

                                 (j)        "Termination Date" means the last
day of Executive's employment with the Company.

                                 (k)        "Termination of Employment" means
the termination of Executive's active employment relationship with the Company.

                   2.        Compensation. Executive shall receive an Annual
Base Salary of $125,000 a year, payable in cash instalments of $10,417 per
month; plus the Standard Bonus of $100,000 to be paid, subject to the Company
having an average daily cash balance in excess of $250,000 during the
Measurement Period leading up to the relevant quarterly bonus payment date, in
quarterly cash payments of $25,000 per quarter; or if the Company's average cash
balance is less than $250,000 during the Measurement Period prior to the
relevant quarterly bonus payment date, in the form of S-8 Registered common
shares of the Company payable in instalments of $25,000 per quarter with the
amount of each quarterly shares payment to be calculated based on the average of
the 20 trading days prior to the final date of each quarter. The cash component
of the Annual Base Salary shall be payable in accordance with the customary
payroll practices of the Company which are monthly, but may be adjusted by the
Company to a frequency less than monthly. Any share payments shall be paid no
later than 30 calendar days following each quarter end. From time to time during
the Term, the Company will review the Annual Base Salary and may make such
upward adjustments, if any, but not downward, in its sole discretion it
determines to be appropriate in light of the performance of the Executive.
Executive also participates in the Company's Target Bonus Plan (if a Target
Bonus system is then implemented) and Strategic Bonus Plan, both outlined in
Exhibit A. The first monthly cash payment for the Executive's Annual
Compensation Plan will be due on the first day of the month following execution
of this agreement (the "Start Date") and will be in effect for 12 months,
including the month of the Start Date, and be re-negotiated during the last
month of this annual term prior to expiration.

                   3.        Benefits.

                                 (a)        The Company agrees to reimburse
Executive for all reasonable out-of- pocket business expenses, which the
Executive deems appropriate for particular business circumstances, incurred by
Executive in the normal course of business in connection with the performance of
Executive's duties under this Agreement in accordance with the Company's policy
as it may be amended from time to time. The Company shall make such
reimbursements within a reasonable amount of time after submission by Executive
of vouchers, receipts, credit card bills or other documentation in accordance
with the Company's then applicable policies and procedures.

                                  (b)        Executive shall be entitled to a
phone or phone allowance from the Company at the Company's discretion for use by
Executive in carrying out the duties hereunder, and for such personal use as
permitted by the Company at the Company's discretion.

                                 (c)        With the exclusion of Medical Health
Insurance, Executive shall be entitled to participate in any and all disability
insurance, pension and other benefit plans which are made generally available by
the Company.

                                  (d)        Executive shall be entitled to
twenty one (21) business days paid vacation per annum at a time or times to be
determined in consultation with the Board; and unused vacation days may be
carried forward to the next year of the employment, but not accrued into the
second following year.

3

--------------------------------------------------------------------------------

                                 (e)        Executive shall be entitled to five
(5) business days paid personal/sick leave per annum, and must provide notice to
the Company of each day missed no later than on the day Executive takes said
personal/sick leave day.

                   4.        Termination Unrelated to a Change in Control.

                                 (a)        Involuntary Termination Unrelated to
a Change in Control. In the event of: (i) an involuntary termination of
Executive's employment by the Company for any reason other than Cause, death or
Disability, or (ii) Executive's resignation for Good Reason, and if Section 5
does not apply, Executive shall be entitled to the benefits provided in
subsection (b) of this Section 4.

                                 (b)        Compensation Upon Termination
Unrelated to a Change in Control. Subject to the provisions of Section 4 hereof,
in the event a termination described in subsection (a) of this Section 4 occurs,
the Company shall provide Executive with the following, provided that Executive
executes and does not revoke the Release (as defined in Section 25):

                                        (i)        1.5 times the sum of [Annual
Base Salary, plus Standard Bonus, plus Target Bonus (if a Target Bonus system is
then implemented)], paid in a single lump sum cash payment on, or prior to, the
sixtieth (60th) day following Executive's Termination Date. (For purposes of
this subsection (i), Annual Base Salary will mean the largest among the
following: Executive's annual base salary immediately prior to: (A) Executive' s
Termination Date; or (B) Executive's base salary after any reduction of
Executive's base salary described in the first clause of subsection (i) in the
definition of Good Reason. For purposes of this subsection (i), Target Bonus (if
a Target Bonus system is then implemented) will mean the largest among the
following: Executive's Target Bonus (if a Target Bonus system is then
implemented) immediately prior to: (A) Executive's Termination Date; or (B)
Target Bonus (if a Target Bonus system is then implemented) after any reduction
of Executive's Target Bonus (if a Target Bonus system is then implemented)
described in the first clause of subsection (i) in the definition of Good
Reason.)

                                        (ii)        Employee acknowledges he and
his family receive medical coverage under the Canadian medical health care
insurance system and does not require medical insurance coverage provided by the
Company and that COBRA provisions do not apply.

                                        (iii)        With respect to any
outstanding Company stock options held by the Executive as of his Termination
Date that are not vested and exercisable as of such date, the Company shall
accelerate the vesting of that portion of the Executive's stock options, if any,
which would have vested and become exercisable within the eighteen (18) month
period after the Executive' s Termination Date, such options (as well as any
outstanding stock options that previously became vested and exercisable) to
remain exercisable, via a cashless exercise or by regular exercise,
notwithstanding anything in any other agreement governing such options, until
the earlier of: (A) a period of one year after the Executive' s Termination
Date; or (B) the original term of the option.

Except as provided in this Section 4(b)(iii) and in Section 5(b)(iii) below, any
portion of Executive's outstanding stock options that are not vested and
exercisable as of Executive's Termination Date shall terminate.

                                        (iv)        Executive shall receive any
amounts earned, accrued or owing but not yet paid to Executive as of his
Termination Date, payable in a lump sum, and any benefits accrued or earned in
accordance with the terms of any applicable benefit plans and programs of the
Company.

                   5.        Termination Related to a Change in Control.

                                 (a)        Involuntary Termination Relating to
a Change in Control. In the event Executive's employment is terminated on
account of: (i) an involuntary termination by the Company for any reason other
than Cause, death or Disability; or (ii) the Executive voluntarily terminates
employment with the Company on account of a resignation for Good Reason, in
either case that occurs: (x) at the same time as, or within the twelve (12)
month period following, the consummation of a Change in Control, or (y) within
the sixty (60) day period prior to the date of a Change in Control where the
Change in Control was under consideration at the time of Executive's Termination
Date, then Executive shall be entitled to the benefits provided in subsection
(b) of this Section 5.

4

--------------------------------------------------------------------------------

(b) Compensation Upon Involuntary Termination Relating to a Change in Control.
Subject to the provisions of Section 5 hereof, in the event a termination
described in subsection (a) of this Section 5 occurs, the Company shall provide
that the following be paid to the Executive after his Termination Date, provided
that Executive executes and does not revoke the Release:

                                         (i)         2.0 times the sum of
[Annual Base Salary, plus Standard Bonus, plus Target Bonus (if a Target Bonus
system is then implemented)], paid in a single lump sum cash payment on, or
prior to, the sixtieth (60th) day following Executive's Termination Date.
Notwithstanding the foregoing, to the extent Executive is entitled to receive
the severance benefit payable pursuant to Section 4(b)(i) as a result of a
qualifying termination prior to a Change in Control and then becomes entitled to
receive the severance benefit payable pursuant to this Section 5 as a result of
the Change in Control that was considered at the time of Executive's Termination
Date becoming consummated within sixty (60) days following Executive's
Termination Date, Executive shall not receive the Severance benefit payable
pursuant to Section 4(b)(i) of this Agreement, but instead shall receive the
severance benefit payable pursuant to this Section 5(b)(i) on, or prior to, the
sixtieth (60th) day following Executive's Termination Date. (For purposes of
this subsection (i), Annual Base Salary will mean the largest among the
following: (A) Executive's annual base salary immediately prior to Executive's
Termination Date, (B) Executive's base salary after any reduction of Executive's
base salary described in the first clause of subsection (i) in the definition of
Good Reason, or (C) Executive's base salary immediately prior to the Change in
Control. For purposes of this subsection: (i), Target Bonus (if a Target Bonus
system is then implemented) will mean the largest among the following:
Executive's Target Bonus (if a Target Bonus system is then implemented): (A)
immediately prior to Executive's Termination Date, (B) immediately prior to any
reduction of Executive's Target Bonus (if a Target Bonus system is then
implemented) described in the first clause of subsection (i) in the definition
of Good Reason, (C) immediately prior to the Change in Control, or (D) for the
fiscal year preceding the year in which the Change in Control took place.)

                                        (ii)        Employee acknowledges he and
his family receive medical coverage under the Canadian medical health care
insurance system and does not require medical insurance coverage provided by the
Company and that COBRA provisions do not apply.

                                        (iii)        With respect to any
outstanding Company stock options held by the Executive as of his Termination
Date, the Company shall fully accelerate the vesting and exercisability of such
stock options, so that all such stock options shall be fully vested and
exercisable as of Executive's Termination Date, such options (as well as any
outstanding stock options that previously became vested and exercisable) to
remain exercisable, via a cashless exercise or by regular exercise,
notwithstanding anything in any other agreement governing such options, until
the earlier of: (A) a period of one year after the Executive's Termination Date;
or (B) the original term of the option. Notwithstanding the foregoing, to the
extent Executive is entitled to receive the vesting and exercisability
acceleration provided pursuant to Section 4(b)(iii) of the Agreement as a result
of a qualifying termination prior to a Change in Control, if Executive becomes
entitled to receive the severance benefits payable pursuant to this Section 5 as
a result of the Change in Control that was considered at the time of Executive's
Termination Date becoming consummated within sixty (60) days following
Executive's Termination Date, any outstanding stock options that did not become
vested and exercisable pursuant to Section 4(b)(iii) shall become vested and
exercisable as of the date of the Change in Control; provided, however, if a
Change in Control does not occur within sixty (60) days following Executive's
Termination Date, the portion of any stock options held by Executive that did
not become vested and exercisable pursuant to Section 4(b)(iii), but did become
vested and exercisable pursuant to this Section 5(b)(iii), shall terminate as of
the sixtieth (60th) day following Executive' s Termination Date or the end of
the term, if earlier.

                                        (iv)        Executive shall receive any
amounts earned, accrued or owing but not yet paid to Executive as of his
Termination Date, payable in a lump sum, and any benefits accrued or earned in
accordance with the terms of any applicable benefit plans and programs of the
Company.

                   6.        Change in Control which does not result in
Termination. In the event Executive is not terminated as the result of a Change
In Control and remains employed by the Company, as of the date of a Change in
Control any stock options issued to Executive that are were yet vested and
exercisable prior to the Change of Control, shall become fully vested and
exercisable as of the date of the Change in Control if the acquirer does not
agree to assume or substitute, on equivalent or better terms, an equivalent or
increased quantity of stock options for such prior stock options which were not
yet vested and exercisable.

5

--------------------------------------------------------------------------------

                   7.        Termination of Employment on Account of Disability,
Death, Cause or Voluntarily Without Good Reason.

                                  (a)        Termination on Account of
Disability. Notwithstanding anything in this Agreement to the contrary, if
Executive's employment terminates on account of Disability, Executive shall be
entitled to receive disability benefits under any disability program maintained
by the Company that covers Executive, and Executive shall not receive benefits
pursuant to Sections 4 and 5 hereof, except that, subject to the provisions of
Section 7 hereof, the Executive shall also be entitled to the following benefits
provided that Executive executes and does not revoke the Release:

                                        (i)         Employee acknowledges he and
his family receive medical coverage under the Canadian medical health care
insurance system and does not require medical insurance coverage provided by the
Company and that COBRA provisions do not apply.

                                        (ii)        With respect to any
outstanding Company stock options held by the Executive as of his Termination
Date that are not vested and exercisable as of such date, the Company shall
fully accelerate the vesting and exercisability of such stock options, so that
all such stock options shall be fully vested and exercisable as of the
Executive's Termination Date, such options (as well as any outstanding stock
options that previously became vested and exercisable) to remain exercisable,
via a cashless exercise or by regular exercise, notwithstanding anything in any
other agreement governing such options, until the earlier of: (A) a period of
one year after the Executive's Termination Date; or (B) the original term of the
option.

                                 (b)        Termination on Account of Death.
Notwithstanding anything in this Agreement to the contrary, if Executive's
employment terminates on account of death, the beneficiary whom Executive has
named to the Company as the party to receive his benefits, or otherwise
Executive's estate, shall be entitled to receive death benefits under any death
benefit program maintained by the Company that covers Executive, and the
beneficiary whom Executive has named to the Company as the party to receive his
benefits, or otherwise Executive's estate, shall not receive benefits pursuant
to Sections 4 and 5 hereof, except that subject to the provisions of Section 7
hereof, the beneficiary whom Executive has named to the Company as the party to
receive his benefits, or otherwise Executive's estate, shall be entitled to the
following benefits provided that the beneficiary whom Executive has named to the
Company as the party to receive his benefits, or otherwise Executive's estate,
executes and does not revoke the Release:

                                        (i)        With respect to any
outstanding Company stock options held by the Executive as of his death that are
not vested and exercisable as of such date, the Company shall fully accelerate
the vesting and exercisability of such stock options, so that all such stock
options shall be fully vested and exercisable via a cashless exercise or by
regular exercise, as of the Executive's death. Such options (as well as any
outstanding stock options that previously became vested and exercisable) will
remain exercisable by the beneficiary whom Executive has named to the Company as
the party to receive his benefits, or otherwise Executive's estate,
notwithstanding anything in any other agreement governing such options, until
the earlier of: (A) a period of one year after the Executive's death; or (B) the
original term of the option.

                                 (c)        Termination on Account of Cause.
Notwithstanding anything in this Agreement to the contrary, if Executive's
employment terminates by the Company on account of Cause, Executive shall not
receive benefits pursuant to Sections 4 and 5 hereof.

                                 (d)        Termination on Account of Voluntary
Resignation Without Good Reason. Notwithstanding anything in this Agreement to
the contrary, if Executive's employment terminates on account of a resignation
by Executive for no reason or any reason other than on account of Good Reason,
Executive shall not receive benefits pursuant to Sections 4 and 5 hereof.

                   8.        No Mitigation Obligation. Executive shall not be
required to mitigate the amount of any payment or benefit provided for in this
Agreement by seeking other employment or otherwise, nor shall the amount of any
payment or benefit provided for herein be reduced by any compensation earned by
other employment or otherwise.

6

--------------------------------------------------------------------------------

                    9.        Employment Rights. Nothing expressed or implied in
this Agreement will create any right or duty on the part of the Company or the
Executive to have the Executive remain in the employment of the Company or any
subsidiary prior to or following any Change in Control.

                   10.      Tax Matters

                                 (a)        Withholding of Taxes. The Executive
shall be paid as a consultant to the Company and shall be allowed to designate
the corporations to which his cash and shares compensation payments shall be
made. Executive shall be responsible to pay all Canadian taxes which he may owe
in Canada. In the event that the Company is required to withhold from any
amounts payable under this Agreement for United States federal, state, city or
other taxes as the Company is required to withhold pursuant to any applicable
law, regulation or ruling, then the Executive shall be entitled to payments to
compensate him for these United States withholdings, except to the extent to
which he may deduct these United States tax withholdings from the currently due
portion of Canadian taxes which he may owe related to this Agreement.

                                 (b)        Parachute Excise Tax. In the event
that any amounts payable under this Agreement or otherwise to Executive would:
(i) constitute "parachute payments" within the meaning of section 2800 of the
Internal Revenue Code of 1986, as amended (the "Code"), or any comparable
successor provisions, and (ii) but for this Subsection (b) would be subject to
the excise tax imposed by section 4999 of the Code or any comparable successor
provisions (the "Excise Tax"), then such amounts payable to Executive hereunder
shall be either:

                                        (i)         Provided to Executive in
full; or

                                        (ii)        Provided to Executive to the
maximum extent that would result in no portion of such benefits being subject to
the Excise Tax; whichever of the foregoing amounts, when taking into account
applicable federal, state, local and foreign income and employment taxes, the
Excise Tax and any other applicable taxes, results in the receipt by Executive,
on an after-tax basis, of the greatest amount of benefits, notwithstanding that
all or some portion of such benefits may be taxable under the Excise Tax. Unless
the Company and Executive otherwise agree in writing, any determination required
under this Subsection (b) shall be made in writing in good faith by a nationally
recognized accounting firm (the "Accountants"). In the event of a reduction in
benefits hereunder, the reduction of the total payments shall apply as follows,
unless otherwise agreed in writing and such agreement is in compliance with
section 409A of the Code: (i) any cash severance payments subject to Section
409A of the Code due under this Agreement shall be reduced, with the last such
payment due first forfeited and reduced, and sequentially thereafter working
from the next last payment; (ii) any cash severance payments not subject to
Section 409A of the Code due under this Agreement shall be reduced, with the
last such payment due first forfeited and reduced, and sequentially thereafter
working from the next last payment; (iii) any acceleration of vesting of any
equity subject to Section 409A of the Code shall remain as originally scheduled
to vest, with the tranche that would vest last (without any such acceleration)
first remaining as originally scheduled to vest; and (iv) any acceleration of
vesting of any equity not subject to Section 409A of the Code shall remain as
originally scheduled to vest, with the tranche that would vest last (without any
such acceleration) first remaining as originally scheduled to vest. For purposes
of making the calculations required by this Subsection (b), the Accountants may
make reasonable assumptions and approximations concerning applicable truces and
may rely on reasonable, good-faith interpretations concerning the application of
the Code and other applicable legal authority. The Company and Executive shall
furnish to the Accountants such information and documents as the Accountants may
reasonably request in order to make a determination under this Subsection (b).
The Company shall bear all costs that the Accountants may reasonably incur in
connection with any calculations contemplated by this Subsection (b).

If notwithstanding any reduction described in this Subsection (b), the Internal
Revenue Service ("IRS") determines that Executive is liable for the Excise Tax
as a result of the receipt of amounts payable under this Agreement or otherwise
as described above, then Executive shall be obligated to pay back to the
Company, within thirty (30) days after a final IRS determination or, in the
event that Executive challenges the final IRS determination, a final judicial
determination, a portion of such amounts equal to the Repayment Amount. The
"Repayment Amount" with respect to the payment of benefits shall be the smallest
such amount, if any, that is required to be paid to the Company so that
Executive's net after-tax proceeds with respect to any payment of benefits
(after taking into account the payment of the Excise Tax and all other
applicable truces imposed on such payment) are maximized. The Repayment Amount
with respect to the payment of benefits shall be zero if a Repayment Amount of
more than zero would not result in Executive's net after-tax proceeds with
respect to the payment of such benefits being maximized. If the Excise Tax is
not eliminated pursuant to this paragraph. Executive shall pay the Excise Tax.
Notwithstanding any other provision of this Subsection (b), if: (i) there is a
reduction in the payment of benefits as described in this Subsection (b), (ii)
the IRS later determines that Executive is liable for the Excise True, the
payment of which would result in the maximization of Executive's net after-tax
proceeds (calculated as if Executive's benefits had not previously been
reduced), and (iii) Executive pays the Excise Tax, then the Company shall pay to
Executive those benefits which were reduced pursuant to this Subsection (b) as
soon as administratively possible after Executive pays the Excise Tax, so that
Executive's net after-tax proceeds with respect to the payment of benefits are
maximized.

7

--------------------------------------------------------------------------------

                   11. Term of Agreement. This Agreement shall continue in full
force and effect until the third anniversary of the Effective Date (the "Initial
Term"), and shall automatically renew for additional one (1) year renewal
periods (a "Renewal Term") if Executive is employed by the Company on the last
day of the Initial Term and on each Renewal Term; provided, however, that within
the sixty (60) to ninety (90) day period prior to the expiration of the Initial
Term or any Renewal Term, at its discretion, the Compensation Committee may
propose for consideration by Executive, such amendments to the Agreement as it
deems appropriate. If Executive's employment with the Company terminates during
the Initial Term or a Renewal Term, this Agreement shall remain in effect until
all of the obligations of the parties hereunder are satisfied or have expired.

                   12. Successors and Binding Agreement.

                                 (a)        The Company will require any
successor (whether direct or indirect, by purchase, merger, consolidation,
reorganization or otherwise) to all or substantially all of the business or
assets of the Company, by agreement in form and substance reasonably
satisfactory to the Executive, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent the Company would be
required to perform if no such succession had taken place. This Agreement will
be binding upon and inure to the benefit of the Company and any successor to the
Company, including without limitation any persons acquiring directly or
indirectly all or substantially all of the business or assets of the Company
whether by purchase, merger, consolidation, reorganization or otherwise (and
such successor will thereafter be deemed the "Company" for the purposes of this
Agreement), but will not otherwise be assignable, transferable or delegable by
the Company.

                                 (b)        This Agreement will inure to the
benefit of and be enforceable by the Executive's personal or legal
representatives, executors, administrators, successors, heirs, distributees and
legatees. For the purposes of this Agreement, the Executive's personal
representative for this Section 12, and designated as beneficiary for the
purposes of Section 7(b), shall be the person(s) named in Exhibit B to this
Agreement. This Agreement will supersede the provisions of any employment,
severance or other agreement between the Executive and the Company that relate
to any matter that is also the subject of this Agreement, and such provisions in
such other agreements will be null and void.

                                 (c)        This Agreement is personal in nature
and neither of the parties hereto will, without the consent of the other,
assign, transfer or delegate this Agreement or any rights or obligations
hereunder except as expressly provided in Sections 12(a) and 12(b). Without
limiting the generality or effect of the foregoing, the Executive's right to
receive payments hereunder will not be assignable, transferable or delegable,
whether by pledge, creation of a security interest. or otherwise, other than by
a transfer by the Executive's will or by the laws of descent and distribution
and, in the event of any attempted assignment or transfer contrary to this
Section 12(c), the Company will have no liability to pay any amount so attempted
to be assigned, transferred or delegated.

8

--------------------------------------------------------------------------------

                   13. Notices. For all purposes of this Agreement, all
communications, including without limitation notices, consents, requests or
approvals, required or permitted to be given hereunder will be in writing, and
which may be signed using Docusign, and will be deemed to have been duly given
when hand delivered or dispatched by email or electronic facsimile transmission
(with receipt thereof orally confirmed), or five (5) business days after having
been mailed by United States registered or certified mail, return receipt
requested, postage prepaid, or three business days after having been sent by a
nationally recognized overnight courier service such as FedEx or UPS, addressed
to the Company (to the attention of the Chief Executive Officer of the Company)
at its principal executive office, or its operational office in California, and
to the Executive at his principal residence, or to such other address as any
party may have furnished to the other in writing and in accordance herewith,
except that notices of changes of address will be effective only upon receipt

Notice to the Executive: John Dawe                 Notice to Company: President
and CEO   KonaRed Corporation   1101 Via Callejon #200   San Clemente, CA 92673
  Tel 808.212.1553   Email: shaun@konared.com

                   14. Section 409A of the Code.

                                 (a)        Interpretation. Notwithstanding the
other provisions hereof. this Agreement is intended to comply with the
requirements of section 409A of the Code, to the extent applicable. and this
Agreement shall be interpreted to avoid any penalty sanctions under section 409A
of the Code. Accordingly, all provisions herein, or incorporated by reference,
shall be construed and interpreted to comply with section 409A of the Code and,
if necessary, any such provision shall be deemed amended to comply with section
409A of the Code and regulations thereunder. If any payment or benefit cannot be
provided or made at the time specified herein without incurring sanctions under
section 409A of the Code, then such benefit or payment shall be provided in full
at the earliest time thereafter when such sanctions will not be imposed. Any
amount payable under this Agreement that constitutes deferred compensation
subject to section 409A of the Code shall be paid at the time provided under
this Agreement or such other time as permitted under section 409A of the Code.
No interest will be payable with respect to any amount paid within a time period
permitted by, or delayed because of, section 409A of the Code. All payments to
be made upon a termination of employment under this Agreement that are deferred
compensation may only be made upon a "separation from service" under section
409A of the Code. For purposes of section 409A of the Code, each payment made
under this Agreement shall be treated as a separate payment. In no event may
Executive. directly or indirectly, designate the calendar year of payment.

                                 (b)        Payment Delay. To the maximum extent
permitted under section 409A of the Code, the severance benefits payable under
this Agreement are intended to comply with the "short-term deferral exception"
under Treas. Reg. §l.409A- I (b)(4), and any remaining amount is intended to
comply with the "separation pay exception" under Treas. Reg.
§l.409A-l(b)(9)(iii); provided, however, any amount payable to Executive during
the six (6) month period following Executive's Termination Date that does not
qualify within either of the foregoing exceptions and constitutes deferred
compensation subject to the requirements of section 409A of the Code, then such
amount shall hereinafter be referred to as the "Excess Amount." If at the time
of Executive's separation from service, the Company's (or any entity required to
be aggregated with the Company under section 409A of the Code) stock is
publicly-traded on an established securities market or otherwise and Executive
is a "specified employee"(as defined in section 409A of the Code and determined
in the sole discretion of the Company (or any successor thereto) in accordance
with the Company's (or any successor thereto) "specified employee" determination
policy), then the Company shall postpone the commencement of the payment of the
portion of the Excess Amount that is payable within the six (6) month period
following Executive's Termination Date with the Company (or any successor
thereto) for six (6) months following Executive's Termination Date with the
Company (or any successor thereto).The delayed Excess Amount shall be paid in a
lump sum to Executive within ten (10) days following the date that is six (6)
months following Executive's Termination Date with the Company (or any successor
thereto). If Executive dies during such six (6) month period and prior to the
payment of the portion of the Excess Amount that is required to be delayed on
account of section 409A of the Code, such Excess Amount shall be paid to the
personal representative of Executive's estate within sixty (60) days after
Executive's death.

9

--------------------------------------------------------------------------------

                          (c)        Reimbursements. All reimbursements provided
under this Agreement shall be made or provided in accordance with the
requirements of section 409A of the Code, including, where applicable, the
requirement that: (i) any reimbursement is for expenses incurred during
Executive's lifetime (or during a shorter period of time specified in this
Agreement), (ii) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year, (iii) the reimbursement of an eligible expense will be made
on or before the last day of the taxable year following the year in which the
expense is incurred, and (iv) the right to reimbursement is not subject to
liquidation or exchange for another benefit. Any tax gross up payments to be
made hereunder shall be made not later than the end of Executive's taxable year
next following Executive's taxable year in which the related taxes are remitted
to the taxing authority.

            15. Governing Law. The validity, interpretation, construction and
performance of this Agreement will be governed by and construed in accordance
with the substantive laws of the State of Nevada, without giving effect to the
principles of conflict of laws of such State.

            16. Validity. If any provision of this Agreement or the application
of any provision hereof to any person or circumstances is held invalid,
unenforceable or otherwise illegal, the remainder of this Agreement and the
application of such provision to any other person or circumstances will not be
affected, and the provision so held to be invalid, unenforceable or otherwise
illegal will be reformed to the extent (and only to the extent) necessary to
make it enforceable, valid or legal.

            17. Miscellaneous. No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing signed by the Executive and the Company. No waiver by either party
hereto at any time of any breach by the other party hereto or compliance with
any condition or provision of this Agreement to be performed by such other party
will be deemed a waiver of similar or dissimilar provisions or conditions at the
same or at any prior or subsequent time. No agreements or representations, oral
or otherwise, expressed or implied with respect to the subject matter hereof
have been made by either party that are not set forth expressly in this
Agreement. References to Sections are to references to Sections of this
Agreement. Any reference in this Agreement to a provision of a statute, rule or
regulation will also include any successor provision thereto.

            18. Board Membership. At each annual meeting of the Company's
stockholders prior to the Termination Date, the Company will nominate Executive
to serve as a Secretary and Treasurer of the Company. Executive's service as
Secretary and Treasurer will be subject to any required stockholder approval.
Upon the termination of Executive's employment for any reason, unless otherwise
requested by the Board, Executive agrees to resign from the position of
Secretary and Treasurer (and all other positions held at the Company and its
affiliates), and Executive, at the Board's request, will execute any documents
necessary to reflect his resignation.

            19. Indemnification and D&O Insurance. Executive will be provided
indemnification to the maximum extent permitted by the Company's and its
subsidiaries' and affiliates' Articles of Incorporation or Bylaws, including, if
applicable, any directors and officers insurance policies, with such
indemnification to be on terms determined by the Board or any of its committees,
but on terms no less favorable than provided to any other Company executive
officer or director and subject to the terms of any separate written
indemnification agreement.

            20. Employee Benefits. With the exception of medical health
insurance, Executive will be eligible to participate in the Company employee
benefit plans, policies and arrangements that are applicable to other executive
officers of the Company, as such plans, policies and arrangements may exist from
time to time and on terms at least as favorable as provided to any other
executive officer of the Company.

            21. No Duplication of Benefits. The benefits provided to Executive
in this Agreement shall offset substantially similar benefits provided to
Executive pursuant to another Company policy, plan or agreement.

            22. Survival. Notwithstanding any provision of this Agreement to the
contrary, the parties' respective rights and obligations under Sections 4 and 5,
will survive any termination or expiration of this Agreement or the termination
of the Executive's employment for any reason whatsoever.

10

--------------------------------------------------------------------------------

            23. Non-Compete. During the term of this agreement and for a period
of one (1) year following the termination of this agreement, Executive shall not
be employed by a direct competitor in the coffee fruit business, directly or
indirectly.

            24. Arbitration. In the event of the breach of or a default under
this Agreement by either party, the other party, in addition to any other rights
or remedies under this Agreement, shall be entitled to injunctive relief and/or
specific performance of this Agreement, either of which shall be sought from a
court of competent jurisdiction within the State of Nevada. In the event either
party’s Marks are in jeopardy of reputation, dilution, tarnishment, or other
harm or damage that money damages cannot remedy alone, that party shall be
entitled to temporary, preliminary, or permanent injunctive relief without bond.
Any other dispute for breach of contract shall be brought by binding arbitration
in Clark County, Nevada under the American Arbitration Association Rules.
Arbitration shall not be commenced until expiration of a sixty (60) day cooling
off period after notice of default, during which time the parties shall act in
good faith to: (1) resolve the dispute; and (2) continue to perform under the
Agreement. In any proceedings brought to enforce this Agreement or enjoin
improper action or to recover damages, the prevailing party shall be entitled to
recover its reasonable attorneys’ fees incurred with respect to those
proceedings, in addition to any other damages or remedies allowed under
applicable law.

            25. Release. In the event of a Termination for other than Cause, in
acceptance of any applicable termination payments in this Agreement, Executive
will provide a Release wherein Executive and his successors, heirs and assigns
release and forever discharge the Company, any Company-sponsored employee
benefit plans, and all related organizations and affiliates, and each of their
respective past, present and future directors, officers, trustees, employees,
agents and attorneys and all of their successors and predecessors (collectively
“Releasees”), from, and covenant not to sue with respect to, any and all claims,
damages, promises or expenses of whatever nature (including attorneys' fees and
costs), either known or presently unknown, which Executive may now have, has
ever had, or may in the future have, arising from or in any way connected with
any and all matters from the beginning of time to the date of execution of this
Agreement , including but not limited to any claims under any applicable state
labor laws, the Civil Rights Act of 1964 and 1991 (including Title VII of that
Act), the Equal Pay Act of 1963, the Older Workers Benefits Protection Act (29
U.S.C. § 626(f)), the Age Discrimination in Employment Act of 1967 (ADEA), the
Americans with Disabilities Act of 1990 (ADA), the Fair Labor Standards Act of
1938 (FLSA), the Family and Medical Leave Act of 1993 (FMLA), the Worker
Adjustment and Retraining Notification Act (WARN), the Employee Retirement
Income Security Act of 1974 (ERISA), the National Labor Relations Act (NLRA),
the Uniformed Services Employment and Reemployment Rights Act (USERRA), and all
similar provincial, federal, state and local laws. Excluded from this release
are claims Employee may have with regard to vested benefits under ERISA,
worker's compensation claims or any other claim that may not be lawfully
released in this Agreement.

            26. Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original but all of which
together will constitute one and the same agreement.

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date first above written.

KonaRed Corporation

 

By: /s/ Shaun Roberts
        Shaun Roberts, President and CEO

 

Executive

 

By: /s/ John Dawe
        John Dawe, CFO, Secretary and Treasurer

11

--------------------------------------------------------------------------------

Exhibit A

I. Year-End Adjustment:

In addition to being eligible for a Strategic Bonus, Executive will be eligible
to receive increases to Annual Salary and Standard Bonus compensation rates at
year-end, based on a determination by the CEO.

II. STRATEGIC BONUS PLAN:

In addition to the any other compensation, a Strategic Bonus will be awarded
based on the following parameters:

12

--------------------------------------------------------------------------------

Exhibit B

The Executive designates his beneficiary and/or personal representative for the
purposes of Section 7(b) and Section 12 to be:

 

Contact:

 

Relationship:

 

13

--------------------------------------------------------------------------------